United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3656
                                     ___________
Roy Eugene Beal, Julie McKay,            *
Ruth Stewart, and Karen Hughes,          *
                                         *   Appeal from the United States
              Plaintiffs-Appellants,     *   District Court for the
                                         *   Southern District of Iowa.
     v.                                  *
                                         *   [UNPUBLISHED]
Rubbermaid Commercial Products,          *
Inc.,                                    *
                                         *
              Defendant-Appellee.
                                    ___________

                          Submitted: April 17, 1998
                             Filed: May 7, 1998
                                 ___________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Roy Eugene Beal, Julie McKay, Ruth Stuart, and Karen Hughes were
discharged from their positions with Rubbermaid Commercial Products, Inc.,
due to repeated attendance problems. They filed suit claiming that many
of the absences were exempted under the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. §§ 2601-2654, and also raising claims for breach of
contract, retaliatory discharge, and




     1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
violations of the Iowa Civil Rights Act, Iowa Code § 216.     Plaintiffs
appealed from the summary judgment granted by the district court2 to
Rubbermaid, challenging only the rulings on their claims under the FMLA.
Based on our review of the record we affirm on the basis of the district
court’s thorough opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                        -2-